5102/20 1:16PM

Fill in this information to identify the case:
Debtorname Keystone Pizza Partners, LLC

United States Bankruptcy Court for the: DISTRICT OF KANSAS O Check if this is an

Case number (if known): amended filing

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and | Name, telephone number | Nature of claim Indicate if claim | Amount of claim

complete mailing address, | and email address of (for example, trade | is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. If |

including zip code | creditor contact debts, bank loans, | unliquidated, or | claim is partially secured, fill in total claim amount and deduction for |
| professional services, disputed value of collateral or setoff to calculate unsecured claim.

| and government | Total claim, if | Deduction for value | Unsecured claim —
| contracts) partially secured | of collateral or setoff

I '

756 Parkway LLC $3,623.54 |
C/O Lawrence B
Diener
25 Main St.
Suite 200
Hackensack, NJ
07601 . | = |
Borough of $1,413.19
Lehighton
Municipal Building
PO Box 29
Lehighton, PA
18235-0029

Charles Dillon

HC81

Box 618 505-247-8686

Comcast Cable trade debts $3,248.75

PO BOX 3001

Southeastern, PA 800-391-3000
19398 | __| _|

Good Stewards professional $2,372.51

Realty LP services

7733 Main Street 484-223-1652

Fogelsviile, PA

 

 

b

 

 

$7,383.38.

 

 

18054 | | i —— al
|.P.H.F.H.A. - Ins professional $18,206.34
_clo Commerce Bank services

P.O. Box 843961
Kansas City, MO

 

 

 

64184-3961 _ =. -— ]

SO - professional $13,755.68

450 Skokie Blvd services

Ste 1000

Northbrook, IL

60062-7917 / ee - _
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankrupicy

Case 20-20709 Doc#4 Filed 05/03/20 Page1of3
Case number (if known)

 

Debtor Keystone Pizza Partners, LLC
Name
Name of creditor and Name, telephone number | Nature of claim

complete mailing address,
| including zip code

1.P.H.F.H.A. - WC
C/O Commerce
Bank - Lockton
PO Box 843961
Kansas City, MO
64184-3961
IPHFHA,
Inc/National
7829 E Rockhill
Street
Ste 201
Wichita, KS 67206
K & D Factory
Service, Inc.
1833-41 N Cameron
St
Harrisburg, PA

, 17103

5102/20 1:16PM

 

Indicate if claim | Amount of claim
and email address of Is contingent,

creditor contact

(for example, trade
debts, bank loans,

professional services, disputed

If the claim is fully unsecured, fill in only unsecured claim amount. If
unliquidated, or claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

 

Deduction for value
of collateral or setoff

Unsecured claim

 

professional
services

$35,892.32.

 

professional
services

trade debt

717-236-9039

 

McLane
Foodservice , Inc.
7188 Collection
Center Dr.
Chicago, IL 60693
Pepsi-Cola
P.O. Box 75948
Chicago, IL 60675
PH Digico LLC
7829 E Rockhill
Street
Ste 201
Wichita, KS 67206
Pizza Hut Connect,
LLC
3301 Stober Road
Louisville, KY 40213

trade debt

800-737-8644

$944,703.06

$15,134.97.

$107,095.64

 

800-963-2424
professional
services

 

$10,910.98

$38,298.96

 

 

Pizza Hut, LLC
Attn: Franchise
Fees
/7100 Corporate
Drive
| Plano, TX 75024

PPL Electric Utilities |

2 North Sth St
RPC-Genn1
Allentown, PA 18101

Royalty 7 Disputed

-————

$9,277.46

$1,159,983.03

 

800-342-5775

 

Restaurant Sup
Chain Solutions
PO BOX 182056
Columbus, OH
43218-2056

Official form 204

 

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Case 20-20709 Doc#4 Filed 05/03/20 Page 2 of 3

$2,352.98

$1,641.16

page 2

Best Case Bankruptcy
5/02/20 1.16PM

 

 

 

 

 

 

Debtor Keystone Pizza Partners, LLC Case number (if known)
Name

| Name of creditor and | Name, telephone number | Nature of claim | Indicate if claim | Amount of claim

complete mailing address, | and email address of (for example, trade is contingent, _ If the claim is fully unsecured, fill in only unsecured claim amount. If

including zip code creditor contact debts, bank loans, unliquidated, or claim is partially secured, fill in total claim amount and deduction for

professional services, disputed _value of collateral or setoff to calculate unsecured claim.
} Total claim, if Deduction for value Unsecured claim

{ | - 1 | _Partially secured of collateral or setoff |

Sharp Mountain professional $2,173.75
Plaza, LLC services

The Karlton Building |

308 West Broad St

Suite 105

Quakertown, PA
18951 | | | |
Silbert Realty & professional $2,500.00

Mgmt Co., Inc services

152 Liberty Corner | 908-604-6900

Road

Suite 203
Warren, NJ 07059 a | é
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy

Case 20-20709 Doc#4 Filed 05/03/20 Page 3of3
